Citation Nr: 9912720	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-05 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the 20 percent evaluation assigned for a shell 
fragment wound of the left shoulder is appropriate.

2.  Whether the 10 percent evaluation assigned for post-
traumatic stress disorder (PTSD) is appropriate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which granted entitlement to service 
connection for a shell fragment wound of the left shoulder 
and for PTSD, and assigned disability ratings of 20 percent 
and 10 percent, respectively.  The Board addresses the 
veteran's PTSD claim in the REMAND portion of this decision.  
In addition, the Board notes that the particular facts 
pertaining to the veteran's left shoulder claim require both 
schedular and extraschedular consideration.  The issue of 
whether the veteran may be entitled to an extraschedular 
evaluation for his left shoulder disorder also is discussed 
in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected shell fragment wound of 
the left shoulder is manifested by left arm limitation of 
motion: from side to midway between side and shoulder level 
without pain and from side to shoulder level with pain.



CONCLUSION OF LAW

The assignment of a schedular evaluation of 20 percent for a 
shell fragment wound of the left shoulder is appropriate and 
the schedular criteria for an evaluation in excess of 20 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.71a, Diagnostic Code 
5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the initial evaluation of his left 
shoulder disability inadequately reflects the severity of his 
symptomatology.  He asserts that the evaluation should have 
been higher because the injury has precluded him from 
following his occupation as a carpenter because it does not 
permit him to work with his arms raised over his head.

The Board finds that the veteran's claim is well grounded, 
see 38 U.S.C.A. § 5107(a) (West 1991), because a challenge to 
a disability rating initially assigned to a service-connected 
disability is sufficient to establish a well-grounded claim.  
See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); 
Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board also is 
satisfied that the record includes all evidence necessary for 
the equitable disposition of this appeal and that the veteran 
requires no further assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board will assign 
the lower rating.  38 C.F.R. § 4.7.  In a claim of 
disagreement with a disability rating assigned 
contemporaneously to a grant of entitlement to service 
connection, the facts of a particular case may require 
assignment of separate disability ratings for separate time 
periods.  Fenderson v. West, 12 Vet. App. at 126.

In an October 1997 rating decision the RO first granted the 
veteran entitlement to service connection for a shell 
fragment wound of the left shoulder and assigned an initial 
disability rating of 20 percent pursuant to 4.71a, Diagnostic 
Code (DC) 5201.  That rating has been in effect since then.

Under 4.71a, DC 5201, arm limitation of motion is evaluated 
as follows: motion limited from side to 25 degrees warrants a 
40 percent rating for the major (dominant) arm and 30 percent 
for the minor arm; motion from side to midway from side to 
shoulder warrants a 30 percent rating for the major arm and 
20 percent for the minor arm; and motion from side to 
shoulder level warrants a 20 percent evaluation for both the 
major and minor arms.

The veteran underwent a VA orthopedic examination in August 
1997 during which the examiner noted his reports of pain upon 
left arm motion, especially when doing carpentry work with 
his hands over his head.  The examiner found no objective 
evidence of left shoulder swelling or deformity but noted 
left shoulder range of motion as follows: forward flexion 45 
degrees (to 90 degrees with pain); internal rotation 45 
degrees; external rotation 10 degrees with pain; abduction 90 
degrees only, with pain on the last 10 degrees.  The examiner 
described the prognosis for the veteran's left shoulder as 
poor.

At his October 1998 Travel Board hearing the veteran 
testified that he took aspirin or another over-the-counter 
medication for left shoulder pain.  He did not have regular 
treatment for his left shoulder but he simply avoided using 
it.  However he also stated that the pain was not severe most 
of the time and that he had learned to adjust to it.

Applying DC 5201 to the facts presented by the August 1997 VA 
examination clearly discloses that the 20 percent disability 
rating assigned to the veteran's left shoulder disorder is 
appropriate.  The veteran's left arm range of motion extends 
from his side at least to midway between his side and 
shoulder level.  Because the veteran's left arm is his minor 
arm DC 5201 permits a disability rating of no more than 20 
percent.  (On his pre-induction medical history report he 
identified himself as right handed therefore, his left arm is 
his minor arm.  See 38 C.F.R. § 4.69.)  The veteran is not 
entitled to a higher rating under another DC pertaining to 
the shoulder and arm because there is no evidence of 
ankylosis of the scapulohumeral articulation required for a 
higher rating under DC 5200, or other impairment of the 
humerus required for a higher rating under DC 5202.  
Therefore, the veteran's claim for a higher schedular rating 
for his left shoulder disability must be denied.

The Board notes that DC 5201 contemplates limitation of range 
of motion for the assigned 20 percent evaluation.  Therefore, 
a separate evaluation for pain is not applicable because the 
veteran's pain has been considered in the assignment of the 
current evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
Furthermore, review of the totality of findings of the 
veteran's examination discloses no evidence of functional 
loss due to pain in excess of that already contemplated by 
the DC.  Therefore, consideration of pain as evidence of 
functional loss does not support assignment of a higher 
rating.

In reaching its decision, the Board considered the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the history of the veteran's disability, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).



ORDER

A schedular evaluation in excess of 20 percent for a shell 
fragment wound of the left shoulder is denied.


REMAND

In deciding appeals the Board is charged with the duty to 
seek out all issues that are reasonably raised from a liberal 
reading of the record and to identify all potential theories 
of entitlement to a benefit including the possible 
applicability of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88, 95-96 (1996).  
Extraschedular consideration is appropriate when a case 
appears to present an exceptional and unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards.  See 38 C.F.R. § 
3.321(b)(1).  A review of the record in this case suggests 
the need to consider the veteran's claim for increased 
evaluation in an extraschedular context.  The veteran has 
repeatedly stated that his left shoulder disability caused 
marked interference with his work as a carpenter.  
Specifically, he has testified that dry wall and other 
overhead work caused his left arm to become so swollen and 
painful that he was no longer capable of continuing his 
occupation.  The VA examiner's report confirmed the veteran's 
left arm pain on motion above his head.  Because the 
veteran's symptomatology appears to have markedly interfered 
with his employment, the rating schedule appears to be 
impractical in this case.  Furthermore, the record does not 
show that the veteran has been notified of his right to 
submit employment records to support his claim that his left 
shoulder disorder affected his employment.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197, (1997).  In consideration of 
the foregoing, the Board finds that this case must be 
remanded for the RO to consider the veteran's increased 
evaluation claim on an extraschedular basis pursuant to 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board also notes that in a February 1998 written 
statement and in oral testimony at his October 1998 Travel 
Board hearing the veteran referred to VA outpatient treatment 
he had received for his PTSD at the VA's Hines hospital.  The 
claims file does not demonstrate that the RO attempted to 
locate or obtain records of this alleged treatment for the 
purpose of determining the appropriate disability rating for 
the veteran's service-connected PTSD.  The VA is clearly 
required to obtain and review VA records which may contain 
evidence relevant to a veteran's VA claim.  Because the VA is 
deemed to have constructive knowledge of VA medical records, 
they constitute evidence of record at the time of a decision 
and must be associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("failure [of an agency of original 
jurisdiction] to consider records which are in VA's 
possession at the time of the decision, although not actually 
in the record before the AOJ, may constitute clear and 
unmistakable error....").

Finally, the Board notes that the VA appears to have provided 
the veteran with a comprehensive, multidisciplinary PTSD 
examination in September 1997.  A letter signed by two 
examiners provides useful conclusions drawn from the results 
of various diagnostic and clinical tests administered to the 
veteran and other useful observations pertaining to the 
severity of the veteran's PTSD.  However, determination of an 
appropriate evaluation of the veteran's PTSD disability under 
the applicable diagnostic code requires a comparison of 
specific symptomatology with the provisions of the code.  The 
examination report includes no description of the veteran's 
objective PTSD symptoms sufficient to permit a rating under 
DC 9411.  This information must be provided.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should notify the veteran that 
he may submit employment records or other 
evidence to verify his claim that his 
left shoulder disability affected his 
employment.

2.  Once additional evidence is received, 
the RO should determine whether the 
veteran's claim should be submitted for 
extraschedular consideration under 38 
C.F.R. § 3.321(b)(1).

3.  The RO should obtain and associate 
with the claims file all records from the 
Hines VA medical facility pertaining to 
the veteran's psychiatric treatment.

4.  The veteran should be asked to obtain 
and submit medical records for all 
psychiatric treatment he has received 
since his separation from service, or in 
the alternative, he should be requested 
to complete the necessary authorization 
for release of medical records for each 
medical facility which has provided 
treatment for any psychiatric disorder.  
If the veteran returns any completed 
authorization for release of medical 
records the RO should assist him in 
obtaining those records.

5.  The veteran shall be afforded a VA 
psychiatric examination for the purpose 
of determining the nature and severity of 
his service-connected PTSD.  The 
evaluation must include a detailed 
description of objectively confirmed 
symptomatology, comprehensive mental 
status evaluation and all appropriate 
testing following the examiner's detailed 
review of the veteran's claims folder.  
Upon completion of the examination, the 
psychiatrist must specify all current 
psychiatric diagnoses and, to the extent 
possible, differentiate the 
symptomatology attributable to the 
service-connected PTSD from that of any 
other nonservice-connected psychiatric 
entity.  In the event differentiation is 
not possible the examiner must so state 
and explain why.  In addition, the 
examiner should provide an assessment of 
the degree of the veteran's social and 
industrial impairment due solely to the 
service-connected PTSD and explain the 
basis for this opinion.  The examiner 
must also consider the severity of the 
PTSD, in terms of the Global Assessment 
of Functioning Scale including 
designation of a numerical score and a 
full discussion of the significance of 
the score assigned.

If the benefits sought on appeal are not granted, the veteran 
and his representative must be furnished a supplemental 
statement of the case, which includes reference to the 
provisions of this regulation, and afforded an appropriate 
time period in which to respond thereto.  Thereafter, the 
case should be returned to the Board for further 
consideration.

The purpose of this REMAND is to obtain additional 
information, and no inference should be drawn regarding the 
ultimate disposition of the claims. The veteran is free to 
submit any evidence he wishes to have considered in 
connection with his claims; however, he is not required to 
act until further notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

